     Case 2:21-cv-00060-TLN-DMC Document 23 Filed 08/05/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KEVIN D. BRYANT,                                    No. 2:21-CV-0060-TLN-DMC-P
12                       Plaintiff,
13           v.                                           ORDER
14    BRIAN KIBLER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by litigants who have been

20   granted leave to proceed in forma pauperis. See 28 U.S.C. § 1915(e)(2). Under this screening

21   provision, the Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. §§ 1915(e)(2)(A), (B) and

24   1915A(b)(1), (2). Moreover, pursuant to Federal Rule of Civil Procedure 12(h)(3), this Court

25   must dismiss an action if the Court determines that it lacks subject matter jurisdiction. Because

26   Plaintiff has been granted leave to proceed in forma pauperis, the Court will screen the complaint

27   pursuant to § 1915(e)(2). Pursuant to Rule 12(h)(3), the Court will also consider as a threshold

28   matter whether it has subject-matter jurisdiction.
                                                          1
     Case 2:21-cv-00060-TLN-DMC Document 23 Filed 08/05/21 Page 2 of 3


 1                  The Federal Rules of Civil Procedure require that complaints contain a “. . . short

 2   and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

 3   8(a)(2). This means that claims must be stated simply, concisely, and directly. See McHenry v.

 4   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are

 5   satisfied if the complaint gives the defendant fair notice of the plaintiff’s claim and the grounds

 6   upon which it rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because plaintiff

 7   must allege with at least some degree of particularity overt acts by specific defendants which

 8   support the claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it

 9   is impossible for the court to conduct the screening required by law when the allegations are

10   vague and conclusory.

11                  As discussed above, Rule 8 requires a complaint contain a short and plain

12   statement of the claim. Here, Plaintiff’s complaint refers to over 100 pages of attached

13   documents which purportedly support the factual allegations against the named defendants. This

14   pleading method does not satisfy the requirement of Rule 8(a) that claims must be stated simply,

15   concisely, and directly. To the contrary, Plaintiff’s complaint would require the Court to comb

16   through numerous pages of documents in order to determine whether Plaintiff has stated any

17   claims upon which relief can be granted. The Court is unwilling to do this in part due to limited

18   judicial resources but also because it is for Plaintiff – not the Court – to formulate his claims in a

19   way that satisfies the rules. The complaint will be dismissed with leave to amend. Plaintiff is

20   cautioned that failure to file an amended complaint within the time provided may result in
21   dismissal of the action for lack of prosecution and failure to comply with court rules and orders.

22   See Local Rule 110.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         2
     Case 2:21-cv-00060-TLN-DMC Document 23 Filed 08/05/21 Page 3 of 3


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1.    Plaintiff’s complaint, ECF No. 1, is dismissed with leave to amend; and

 3                 2.    Plaintiff shall file a first amended complaint within 30 days of the date of

 4   this order.

 5

 6   Dated: August 5, 2021
                                                        ____________________________________
 7                                                      DENNIS M. COTA
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
